Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 7


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA


  LOVITA ROLLE,                                                       CASE NO.: 2:20-cv-14399

           Plaintiff,

  v.

  WAL-MART STORES EAST, LP,

        Defendant.
  ______________________________________/

          DEFENDANT WAL-MART STORES EAST, LP’ S NOTICE OF REMOVAL

          Defendant WAL-MART STORES EAST, LP (“Walmart”), through undersigned counsel,

 and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of the Federal Rules of

 Civil Procedure, removes to this Court the action filed in the 19th Judicial Circuit Court in and for

 St. Lucie County, Florida, Case No. 2020-CA-001544, with full reservation of rights, exceptions

 and defenses, and in support thereof states:

                                          I.        FACTUAL BACKGROUND

          1.      On or about October 14, 2020, Plaintiff commenced this action by filing a

 Complaint against Walmart in the 19th Judicial Circuit Court in and for St. Lucie County, Florida.

 See Pl.’s Compl. attached as Ex. A.

          2.      The Complaint was served on October 16, 2020. See Service of Process attached as

 Ex. B.

          3.      Plaintiff alleges a claim for negligence against Walmart as a result of injuries she

 allegedly sustained when she slipped on August 10, 2018 while at the subject Walmart premises.

 See Ex. “A” at ¶¶2, 9.




                                            LIEBLER, GONZALEZ & PORTUONDO
                        Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 7

 CASE NO.: 2:20-cv-14399

        4.      Plaintiff alleges that Walmart negligently failed to exercise reasonable care by

 allowing water or other transient liquids or substances to be and remain on the floor of the

 premises. Id. at ¶7.

        5.      Plaintiff alleges she is a resident of St. Lucie County, Florida. See St. Lucie

 Property Appraiser records attached as Ex. C.

        6.      On or about May 22, 202, prior to filing the instant lawsuit, Plaintiff submitted a

 pre-suit demand letter which indicated that Plaintiff has suffered chest pain and injuries to her right

 big toe, right knee and low back as a result of the incident. Based on Plaintiff’s alleged injuries

 and medical bills incurred the Plaintiff offered to settle the claim for $575,000.00. See Pre-Suit

 Demand Letter attached as Ex. D.1

        7.      This matter is therefore removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of interest, attorney’s

 fees, and costs.

        8.      Walmart attaches hereto and makes a part of this notice a copy of the process,

 pleadings, and other papers filed in the 19th Judicial Circuit in and for St. Lucie County together

 with a docket sheet from the Clerk of the Court. See attached as Composite Ex. E.

        9.      Walmart reserves the right to amend all defenses and objections in this action after

 the action is removed to this Court.




 1
   Walmart has not filed the entire complement of medical records which Plaintiff submitted with her pre-
 suit demand letter in order to protect the Plaintiff’s personal information pursuant to the Court’s
 Administrative Procedures, 6B. Should the Court wish to see these documents, Walmart will provide same
 for an in camera inspection.


                                                               2
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 7

 CASE NO.: 2:20-cv-14399

                                          II. REMOVAL IS TIMELY

        10.       In accordance with 28 U.S.C. § 1446(b)(1), Walmart files this Notice of Removal

 within thirty (30) days of the date that it received a copy of Plaintiff’s Complaint. Plaintiff’s

 Complaint is the initial pleading setting forth the claim for relief upon which Plaintiff’s action is

 based. The thirty (30) day period commenced on October 16, 2020, when Plaintiff served her

 Complaint.

        11.       Prior to the service of Plaintiff’s Complaint, Plaintiff sent Walmart a written pre-

 suit demand outlining Plaintiff’s claimed damages inclusive of actual medical expenses in

 connection with her August 10, 2018 alleged incident.

          12.     Venue exists in the United States District Court for the Southern District of Florida

 because the 19th Judicial District in and for St. Lucie County, where Plaintiff filed her state court

 Complaint is located in St. Lucie County Florida, which is located within the United States District

 Court for the Southern District of Florida.

                III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        13.       Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

 of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

 exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

 the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

        A.      Citizenship of LOVITA ROLLE

        14.      Plaintiff is a resident of St. Lucie County, Florida. See Ex. C. Although Plaintiff’s

  Complaint does not specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s

  residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of diversity

  jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009

  WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

                                                                3
                                         LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 7

 CASE NO.: 2:20-cv-14399

       15.      Plaintiff’s St. Lucie County, Florida residence is prima facie evidence of her domicile

 which is equivalent to citizenship for purposes of establishing diversity in this case. See Katz, 2009

 WL 1532129 at *3. See Ex. C.

          B. Citizenship of WAL-MART STORES EAST, LP

       16.       At the time of the alleged incident, and currently, Walmart Stores East, LP, is a

 Delaware limited partnership, of which WSE Management, LLC is the general partner, and WSE

 Investment, LLC is the limited partner. The sole member of WSE Management, LLC and WSE

 Investment, LLC is Wal-Mart Stores East, LLC (fka Wal-Mart Stores East, Inc.), an Arkansas

 limited liability company whose parent company is Wal-Mart Stores, Inc. The principal place of

 business for all entities mentioned is Bentonville, Arkansas. At no time material has Wal-Mart

 Stores East, LP, or its general or limited partners, been a citizen of Florida. See Florida Department

 of State, Division of Corporations, Detail by Entity Name attached as Ex. F.

                                    IV. AMOUNT IN CONTROVERSY

       17.       The amount in controversy exceeds $75,000.00. Although Plaintiff’s Complaint

 does not specify an amount in controversy other than the state court $30,000.00 jurisdictional

 minimum, it is clear from Plaintiff’s pre-suit demand that her claimed damages exceed the

 jurisdictional minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL

 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional burden of

 establishing the amount in controversy based on information received from the plaintiffs in the

 pre-suit demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are

 competent evidence of the amount in controversy.).

          18.    Where, as here, a plaintiff makes “an unspecified demand for damages in state

 court, a removing defendant must prove by a preponderance of the evidence that the amount in

                                                                4
                                         LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 7

 CASE NO.: 2:20-cv-14399

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen

 v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

          19.   “In the Eleventh Circuit, a district court may consider the complaint and any later

 received paper from the plaintiff as well as the notice of removal and accompanying documents

 when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally,

 a district court may consider evidence outside of the removal petition if the facts therein existed at

 the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

 pre-suit settlement offers and demands may be considered in evaluating whether a case has been

 properly removed.” Id.

          20.   The relevant portions of Plaintiff’s itemized and specifically detailed pre-suit

 demand conclusively establish that the amount in controversy exceeds the $75,000.00

 jurisdictional minimum. Plaintiff’s May 22, 2020 pre-suit demand letter estimates damages in the

 instant matter to be at least $575,000.00. See Ex. D.

          21.   In addition to Plaintiff’s alleged medical condition, Plaintiff’s Complaint alleges

 that Plaintiff’s working ability is impaired, the injuries are either permanent or continuing in nature

 and Plaintiff will suffer the losses and impairment in the future. See Ex. A at ¶10.

          22.   These representations sufficiently and conclusively establish by a preponderance

 of the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

 minimum for this Court to retain jurisdiction. Numerous district court decisions support this

 conclusion.



                                                               5
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 7

 CASE NO.: 2:20-cv-14399

          23.   For example, in Katz v. J.C. Penney Corp., this Court concluded that the removing

 defendant properly established the amount in controversy by addressing information received from

 Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The Court specifically noted it

 was persuaded that the pre-suit demand package reflected an honest assessment of damages by

 plaintiffs because, like Plaintiff’s January 16, 2019 pre-suit demand letter in this case, it was based

 on medical records provided by the plaintiff. Id.

          24.   Here, Plaintiff’s pre-suit demand letter which estimates Plaintiff’s damages to be

 $575,000.00 is an honest assessment of her claimed damages as it is based on the following:

            a. Plaintiff’s past medical bills

            b. future medical care. See Katz, 2009 WL 1532129 at 4.

            c. Lost wages and earning capacity

            d. Pain and suffering

          25.   This evidence demonstrates the Plaintiff’s claimed damages in the instant case far

 exceed $75,000.00. Accordingly, Walmart has shown by a preponderance of the evidence that the

 amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                                V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there

 exists complete diversity in this matter as the Plaintiff and Walmart are citizens of different states,

 and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs. Upon

 filing of this Notice of Removal, Walmart will promptly give written notice to Plaintiff, through

 her attorneys of record, and the Clerk of the Circuit Court for the 19th Judicial Circuit in and for

 St. Lucie County, Florida.

        WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully requests the

 Notice of Removal be accepted as good and sufficient as required by law, and that the aforesaid

                                                               6
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 2:20-cv-14399-KMM Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 7

 CASE NO.: 2:20-cv-14399

 action, Case No. 2020-CA-001544, on the docket of the Court for the 19th Judicial Circuit in and

 for St. Lucie County, Florida, be removed from that Court to the United States District Court for

 the Southern District of Florida and that this Court assume full and complete jurisdiction thereof

 and issue all necessary orders and grant all general equitable relief to which Walmart is entitled.

                                                         Respectfully submitted,

                                                         LIEBLER, GONZALEZ & PORTUONDO
                                                         Attorneys for Defendant
                                                         Courthouse Tower - 25th Floor
                                                         44 West Flagler Street
                                                         Miami, FL 33130
                                                         (305) 379-0400
                                                         service@lgplaw.com


                                              By:        /s/ Christine M. Manzo
                                                         CHRISTINE M. MANZO
                                                         Florida Bar No. 52121
                                                         CAROLINA M. QUINTANA
                                                         Florida Bar No. 96935
                                                         NICHOLAS G. NEVILLE
                                                         Florida Bar No. 123893


                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of November, 2020, I electronically caused the

 foregoing document to be filed with the Clerk of Court using CM/ECF and will send a notice of

 electronic filing to the following: David S. Mitchell, Esq., (dmitchell@injurylawyers.com)

 (nbrowne@injurylawyers.com) Steinger, Greene & Feiner, Attorneys for Plaintiff, 507 NW Lake

 Whitney Place, Port St. Lucie, Florida 34986.

                                                         /s/ Christine M. Manzo
                                                         CHRISTINE M. MANZO




                                                               7
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
